Citation Nr: 1231121	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a fracture of the left fifth metacarpal.  



REPRESENTATION

Appellant represented by:	Eric A. Gang,Attorney



WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The Board, in a July 2010 decision, denied the appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court)

In a March 2012 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional proceedings.  Further remand is necessary to ensure compliance with Court directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board, in rating the Veteran, was correct in its assessment that the maximum schedular rating was in effect with regard to Diagnostic Code (DC) 5227.  That provision establishes that a noncompensable rating will be assigned when there is unfavorable or favorable ankylosis of the ring or little finger.  See 38 C.F.R. § 4.71a, DC 5227.  The Court, however, noted that the note to this regulatory provision requires VA to consider if "additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  Id.  The Court has stated that the Board failed to properly consider this note in light of forwarded lay assertions by the Veteran.  Specifically the Veteran had alleged he had difficulty picking up and lifting objects, that he had problems holding large and heavy objects, and that he had trouble fastening buttons.  The Court determined that the lack of assessment of these complaints was a frustration to judicial review, and the Board's determination was set aside.  

The Veteran is competent to report on those things which come to him through his senses, and in that regard, his credible assertions regarding problems with fastening buttons and holding/gripping objects are not in dispute.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether these problems were a consequence of his service-connected left fifth finger has not been determined.  Indeed, in considering the duty to discuss the impact of the service-connected finger on limitation of motion of the other digits or of overall function of the hand, the Board first needs clarification as to the extent such impairment exists.  

The Veteran had reported gripping problems in his 2007 VA examination.  Specifically, he complained of shooting pain that radiated up and down the ulnar aspect of the left hand.  The Veteran expressly stated that he could not hold things with the hand and that he would occasionally lose his grip.  Also, the Veteran stated that he would drop things while working; however, the impairment was not so severe as to incapacitate him from working.  The examiner reported that tenderness was present, and radiographic testing noted a deformity in the metacarpal bone.  Range of motion was assessed as normal for all fingers; however, the examiner, though noting limitation of motion and decrease in functional capacity on flare-up, could not estimate as to what such limitation would be.  

It is noted that this examination is now over five years old, and as the Court had ordered consideration as to how limitation of motion of other digits and/or overall function of the hand is impacted by the service-connected fifth finger fracture residuals, a more current assessment of the disability picture should be obtained.  Indeed, given that separate ratings may be in order if other digits carry a limitation of motion or limit the overall function of the hand, a new examination should be afforded which specifically address these manifestations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should examine the left hand and note whether any limitation of motion of any digits on the left hand are at least as likely as not manifestations of the service-connected left fifth finger disability.  Should such limitation of motion exist, to the extent possible, it should be described in the examination report.  Additionally, the examiner should determine whether it is at least as likely as not that the service-connected left fifth finger disability is responsible for any impairment of overall hand function.  If such impairment exists, it should be specifically described.  All conclusions should contain supporting rationales.  

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


